                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


United States of America,                        Case No. 3:21 CV 22

                                  Plaintiff,     CASE MANAGEMENT
                                                 CONFERENCE ORDER
               -vs-
                                                 JUDGE JACK ZOUHARY
Shaffer Pharmacy, Inc., et al.,

                                  Defendants.




Case Management Conference (CMC) held by phone on March 31, 2021.

1.    Counsel present: Angelita Cruz Bridges, Scott Dahlquist, Tricia Fitzgerald, and Maryann

      McGuire for Plaintiff; Rick Kerger for Defendants Shaffer Pharmacy and Thomas Tadsen;

      Chuck Boss for Defendant Wilson Bunton.

2.    Federal Civil Rule 26(a) disclosures have been completed.

3.    After consultation with counsel, this case will proceed on the Standard Track with trial in

      April 2022.

4.    This case will be referred for a Settlement/Mediation Conference. Counsel shall promptly

      confirm with their clients availability (by Zoom or in person) for April 23 or April 28, 2021.

      Referral Order to Magistrate Judge Greenberg will then follow.

5.    Case does involve electronic discovery, including: any electronic communications between

      prescribers and patients, prescribers and Defendants, patients and Defendants, and distributors

      and Defendants, including: e-mails, text messages, voice messages, and electronic copies of

      fax messages, etc.; Rx30 dispensing data; and ARCOS purchasing data. The production of
      patient health information is subject to the Court’s Protective Order of January 25, 2021 (Doc.

      19). Unless otherwise agreed to, electronic discovery will be produced in the form in which

      it is ordinarily maintained.

6.    Deadline for amending pleadings/adding parties: May 17, 2021

7.    Counsel are reminded to follow the amended Civil Rules regarding proportional discovery

      and civility. Counsel will stage depositions pursuant to 2015 Civil Rules amendments. See

      Civil Case Management Procedures (Doc. 5 at ¶ 3).

8.    Discovery deadlines:

      a.     Expert disclosures: July 1, 2021

      b.     Expert reports: August 31, 2021

      c.     Rebuttal expert reports: September 30, 2021

      d.     Liability/ Damages: October 29, 2021

      NOTE:          Expert depositions require prior Court approval.

9.    Without leave of Court, no discovery material shall be filed, except as necessary to support

      dispositive motions. Depositions filed either electronically or through the Clerk’s Office shall

      include the Word Index.

10.   Dispositive motions are not appropriate in every case. No dispositive motions shall be filed

      until counsel have met and conferred about the merits of such a motion; and only after

      sufficient discovery has been completed that allows counsel for the moving party to represent

      the belief there are no disputed issues of material fact. Timing for filing a motion is the

      responsibility of counsel and should not conflict with this case schedule and trial date. See

      Civil Case Management Procedures (Doc. 5 at ¶ 3).




                                                 2
11.   Parties shall provide this Court with a courtesy hard copy of all motion briefing with

      supporting materials (double-sided encouraged). Briefing shall be doubled-spaced (except

      for block quotes) in a font not less than 12 points in size, including footnotes, with margins

      of not less than one inch. See Local Civil Rule 7.1(f) for page limits. Footnotes are

      discouraged.

      NOTE:          Failure to follow will result in Clerk striking the briefing.

12.   Counsel shall describe in the case caption whether a motion is “opposed” or “unopposed” --

      which means counsel MUST confer with opposing counsel BEFORE filing any motion --

      procedural or substantive.

13.   Brief Joint Status Report due by July 15, 2021.

      IT IS SO ORDERED.



                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     April 1, 2021




                                                 3
